Citation Nr: 0429883	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 1, 1998 for 
the grant of entitlement to both a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU) and a 70 percent 
evaluation for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In an October 2001 decision, the Board denied the veteran's 
claim.  He appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and, following a 
joint motion of the veteran and the Secretary of Veterans 
Affairs (Secretary), the Court vacated and remanded this case 
in a January 2002 order.  The Board again denied the claim in 
September 2002, and, following a further appeal from the 
veteran and a second joint motion, the Court again vacated 
and remanded this case in a January 2003 order.  The Board 
then remanded this case back to the RO in December 2003, and 
the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current claim was received in December 
1997, and there is evidence supporting the grant of both TDIU 
and a 70 percent disability evaluation for PTSD dating back 
to July 14, 1997.


CONCLUSION OF LAW

The criteria for an effective date of July 14, 1997 for the 
grant of both TDIU and a 70 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in a March 2004 
letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional evidence that he had in support of his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the March 2004 
letter was not given prior to the first AOJ adjudication of 
his claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  After the notice was provided, the veteran's claim 
was readjudicated in a July 2004 Supplemental Statement of 
the Case.  The veteran has thus been provided with every 
opportunity to submit evidence and argument in support of his 
claim, as well as to respond to VA notices.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

38 U.S.C.A. § 5110 sets forth the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving 
increases in disability compensation, the effective date will 
be the earliest date at which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date.  
38 C.F.R. § 3.400(o).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b) (2002).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In the present case, the RO granted service connection for 
PTSD in October 1986, with a 30 percent evaluation assigned 
as of November 1984, and increased that evaluation to 50 
percent, effective from October 1987, in a November 1987 
rating decision.  

The veteran requested an increase in his evaluation in 
September 1994, but this was denied in an October 1994 rating 
action.  Following a November 1994 VA examination showing 
moderate PTSD, with a Global Assessment of Functioning (GAF) 
score of 80-90, the veteran's claim for an increase was again 
denied in a September 1995 rating decision.  

In October 1995, the veteran requested reconsideration of his 
PTSD evaluation and entitlement to TDIU, but he did not 
suggest that he sought to appeal the September 1995 rating 
decision.  He also submitted a November 1995 vocational 
evaluation report, which indicates that, despite PTSD 
symptoms, his profile was "consistent" with work in 
electronics.  The examiner also noted the possibility of the 
veteran working in upholstering or as a correctional officer, 
although the latter occupation was described as "a very 
stressful environment" which "may perpetuate his emotional 
problems."  

Following a further VA examination in June 1996, which 
revealed moderate-to-severe PTSD and a GAF between 80 and 90, 
the veteran's claims of entitlement to an increased 
evaluation for PTSD and entitlement to TDIU were denied in a 
July 1996 rating decision.  The veteran submitted a Notice of 
Disagreement with the decision to deny an increased rating in 
August 1996, and, following the issuance of a further 
unfavorable rating decision in September 1996, a Statement of 
the Case was issued in October 1996.  However, the veteran 
did not submit a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any similar correspondence addressing this matter 
that could be interpreted as a Substantive Appeal under 
38 C.F.R. § 20.202 within the year following the issuance of 
the July 1996 rating decision.  Rather, a May 1997 statement 
concerned a claim for service connection for peripheral 
neuropathy, while a June 1997 statement consisted of a 
recitation of stressful in-service experiences.  Accordingly, 
the veteran did not perfect an appeal as to this matter, and 
the July 1996 rating decision is considered final under 
38 U.S.C.A. § 7105(c).  

In July 1997, the RO received a statement from a VA doctor, 
dated July 14, 1997,
indicating that the veteran had a 50 percent evaluation for 
PTSD but was "incompetent for VA purposes."  On December 
11, 1997, the veteran requested reconsideration of his 
"disability claim," in view of a current VA 
hospitalization.  Records of this hospitalization, dated from 
November to December of 1997, indicate a GAF score of 49.  
Following the receipt of a further statement from the veteran 
on January 8, 1998 and a February 1998 VA psychiatric 
examination showing severe PTSD and a GAF score of 40, the 
RO, in the appealed April 1998 rating decision, granted both 
a 70 percent evaluation for PTSD and entitlement to TDIU, 
both effective as of January 1, 1998.  The current appeal, as 
indicated above, arose from that decision.

Upon a review of the claims file, the Board finds that the 
veteran's current claim was first received by the RO on 
December 11, 1997, as his first statement concerning the 
current appeal was received on that date.  The question thus 
becomes whether there was evidence supporting both a 70 
percent evaluation for PTSD and entitlement to TDIU from the 
year prior to that date.  In this regard, the Board notes 
that the July 14, 1997 VA statement contains a reference to 
PTSD and, importantly, a notation that the veteran was 
incompetent for VA purposes.  This statement is cursory and 
does not directly address the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (the diagnostic criteria for evaluating 
PTSD) or                                                                                
38 C.F.R. §§ 4.16 and 4.17 (concerning the requirements for 
entitlement to TDIU).  However, the Board finds that it would 
logically follow that a veteran who was not "competent" for 
VA purposes would similarly have a significant impairment of 
social and occupational functioning and, as a result of PTSD 
(mentioned in the statement) would more likely than not be 
unable to secure or follow a substantially gainful 
occupation.  Id.

Given the noted evidence, the Board concludes, after 
resolving all doubt in the veteran's favor under 38 U.S.C.A. 
§ 5107(b), that he met the criteria for both a 70 percent 
evaluation for PTSD and entitlement to TDIU as of July 14, 
1997.  Accordingly, July 14, 1997 should be the effective 
date for those two noted grants.  To that extent, the appeal 
is granted.                                                                                                                                                                              




ORDER

Entitlement to an effective date of July 14, 1997 for the 
grant of entitlement to both TDIU and a 70 percent evaluation 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



